DECISION
*26DATED this 12th day of November, 1987.
The application of the above-named defendant for a review of the sentence of 30 years for Mitigated Deliberate Homicide plus 5 years for the use of a weapon; to be served consecutively, DANGEROUS OFFENDER STATUS, imposed on March 12, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed, however, the DANGEROUS DESIGNATION shall be removed.
This Board finds nothing in the record that would determine this Petitioner a Dangerous Offender.
We wish to thank Amy Guth of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.